               Clear                                             Print
                                                                                      Rev. 12/01/17


                           LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                              CHAPTER 13
 David T. Schwartz
                                                     CASE NO. 5:18-bk-03820

                                                     ___ ORIGINAL PLAN
                                                     ___
                                                      1st AMENDED PLAN (Indicate 1st, 2nd,
                                                            3rd, etc.)
                                                     ___ Number of Motions to Avoid Liens
                                                     ___ Number of Motions to Value Collateral

                                      CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the plan.

 1 The plan contains nonstandard provisions, set out in § 9,            Included      
                                                                                       ✔ Not
   which are not included in the standard plan as approved by                          Included
   the U.S. Bankruptcy Court for the Middle District of
   Pennsylvania.
 2 The plan contains a limit on the amount of a secured claim,          Included      
                                                                                       ✔ Not
   set out in § 2.E, which may result in a partial payment or no                       Included
   payment at all to the secured creditor.
 3 The plan avoids a judicial lien or nonpossessory,                    Included      
                                                                                       ✔ Not
   nonpurchase-money security interest, set out in § 2.G.                              Included

                            YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

   A. Plan Payments From Future Income

       1. To date, the Debtor paid $____________
                                      8,077.41        (enter $0 if no payments have been made to
the Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the
following payments. If applicable, in addition to monthly plan payments, Debtor shall make


                                                 1


Case 5:18-bk-03820-RNO         Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                Desc
                               Main Document    Page 1 of 11
                                                                                        Rev. 12/01/17


conduit payments through the Trustee as set forth below. The total base plan is
$_______________, plus other payments and property stated in § 1B below:

    Start           End                Plan           Estimated         Total            Total
   mm/yyyy         mm/yyyy           Payment           Conduit         Monthly         Payment
                                                      Payment          Payment         Over Plan
                                                                                         Tier
     1/2019          8/2023           2692.47                                             2692.47




                                                                            Total
                                                                                        161,548.20
                                                                        Payments:

       2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for
the Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all
post-petition mortgage payments that come due before the initiation of conduit mortgage
payments.

      3. Debtor shall ensure that any wage attachments are adjusted when necessary to
   conform to the terms of the plan.

       4. CHECK ONE: ( ) Debtor is at or under median income. If this line is checked, the
                     rest of § 1.A.4 need not be completed or reproduced.

                              ( ✔ ) Debtor is over median income. Debtor calculates that a
                              minimum of $_______________
                                              2692.47           must be paid to allowed unsecured
                              creditors in order to comply with the Means Test.

   B. Additional Plan Funding From Liquidation of Assets/Other

       1. The Debtor estimates that the liquidation value of this estate is $____________.
          (Liquidation value is calculated as the value of all non-exempt assets after the
          deduction of valid liens and encumbrances and before the deduction of Trustee fees
          and priority claims.)

       Check one of the following two lines.

        ✔
       ___     No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
               completed or reproduced.

       ___     Certain assets will be liquidated as follows:

               2. In addition to the above specified plan payments, Debtor shall dedicate to the
                  plan proceeds in the estimated amount of $_____________ from the sale of

                                                  2


Case 5:18-bk-03820-RNO          Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                  Desc
                                Main Document    Page 2 of 11
                                                                                       Rev. 12/01/17


                    property known and designated as ___________________
                    ____________________________. All sales shall be completed by
                    ___________________, 20___. If the property does not sell by the date
                    specified, then the disposition of the property shall be as follows:
                    ___________________________________________________________.

                3. Other payments from any source(s) (describe specifically) shall be paid to the
                   Trustee as follows: _______________________________________________
                   _______________________________________________________________

2. SECURED CLAIMS.

   A. Pre-Confirmation Distributions. Check one.

    ✔
   ___      None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

   ___      Adequate protection and conduit payments in the following amounts will be paid by
            the Debtor to the Trustee. The Trustee will disburse these payments for which a proof
            of claim has been filed as soon as practicable after receipt of said payments from the
            Debtor.

                    Name of Creditor                           Last Four Digits        Estimated
                                                                 of Account            Monthly
                                                                   Number              Payment




         1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
            payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
            due on a claim in this section, the Debtor’s cure of this default must include any
            applicable late charges.

         2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in
            the conduit payment to the Trustee will not require modification of this plan.

   B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
      Direct Payments by Debtor. Check one.

   ___      None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

    ✔
   ___      Payments will be made by the Debtor directly to the creditor according to the original
            contract terms, and without modification of those terms unless otherwise agreed to by
            the contracting parties. All liens survive the plan if not avoided or paid in full under
            the plan.



                                                 3


Case 5:18-bk-03820-RNO          Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                Desc
                                Main Document    Page 3 of 11
                                                                                             Rev. 12/01/17



          Name of Creditor                      Description of Collateral               Last Four Digits
                                                                                          of Account
                                                                                           Number
Cenlar                                 Single Family Home




         C. Arrears (Including, but not limited to, claims secured by Debtor’s principal
            residence). Check one.

         ___    None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

          ✔
         ___    The Trustee shall distribute to each creditor set forth below the amount of arrearages
                in the allowed proof of claim. If post-petition arrears are not itemized in an allowed
                claim, they shall be paid in the amount stated below. Unless otherwise ordered, if
                relief from the automatic stay is granted as to any collateral listed in this section, all
                payments to the creditor as to that collateral shall cease, and the claim will no longer
                be provided for under § 1322(b)(5) of the Bankruptcy Code:

     Name of Creditor                 Description of           Estimated       Estimated       Estimated
                                       Collateral             Pre-petition       Post-        Total to be
                                                               Arrears to       petition      paid in plan
                                                               be Cured        Arrears to
                                                                               be Cured
Shellpoint Mortgage aka Cenlar   Single Family Home          1,401.09                        1,401.09




         D. Other secured claims (conduit payments and claims for which a § 506 valuation is
            not applicable, etc.)

          ✔
         ___    None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.


                                                       4


  Case 5:18-bk-03820-RNO            Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                     Desc
                                    Main Document    Page 4 of 11
                                                                                     Rev. 12/01/17


   ___    The claims below are secured claims for which a § 506 valuation is not applicable,
          and can include: (1) claims that were either (a) incurred within 910 days of the
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the Debtor, or (b) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value; (2) conduit payments; or (3) secured claims not provided for elsewhere.

          1. The allowed secured claims listed below shall be paid in full and their liens
             retained until completion of payments under the plan.

          2. In addition to payment of the allowed secured claim, present value interest
             pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount
             listed below, unless an objection is raised. If an objection is raised, then the court
             will determine the present value interest rate and amount at the confirmation
             hearing.

          3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was
             paid, payments on the claim shall cease.

  Name of Creditor         Description of Collateral       Principal      Interest    Total to be
                                                           Balance of      Rate       Paid in Plan
                                                             Claim




   E. Secured claims for which a § 506 valuation is applicable. Check one.

    ✔
   ___    None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

   ___    Claims listed in the subsection are debts secured by property not described in § 2.D of
          this plan. These claims will be paid in the plan according to modified terms, and liens
          retained until entry of discharge. The excess of the creditor’s claim will be treated as
          an unsecured claim. Any claim listed as “$0.00” or “NO VALUE” in the “Modified
          Principal Balance” column below will be treated as an unsecured claim. The liens will
          be avoided or limited through the plan or Debtor will file an adversary action (select
          method in last column). To the extent not already determined, the amount, extent or
          validity of the allowed secured claim for each claim listed below will be determined
          by the court at the confirmation hearing. Unless otherwise ordered, if the claimant
          notifies the Trustee that the claim was paid, payments on the claim shall cease.


                                                5


Case 5:18-bk-03820-RNO        Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                 Desc
                              Main Document    Page 5 of 11
                                                                                     Rev. 12/01/17


Name of Creditor            Description of        Value of     Interest  Total          Plan or
                             Collateral          Collateral     Rate    Payment        Adversary
                                                 (Modified                              Action
                                                 Principal)




   F. Surrender of Collateral. Check one.

    ✔
   ___     None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

   ___     The Debtor elects to surrender to each creditor listed below the collateral that secures
           the creditor’s claim. The Debtor requests that upon confirmation of this plan the stay
           under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay under
           §1301 be terminated in all respects. Any allowed unsecured claim resulting from the
           disposition of the collateral will be treated in Part 4 below.

         Name of Creditor                     Description of Collateral to be Surrendered




   G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
      one.

    ✔
   ___     None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.

   ___     The Debtor moves to avoid the following judicial and/or nonpossessory, non-
           purchase money liens of the following creditors pursuant to § 522(f) (this § should
           not be used for statutory or consensual liens such as mortgages).




                                                6


Case 5:18-bk-03820-RNO         Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                Desc
                               Main Document    Page 6 of 11
                                                                                    Rev. 12/01/17


 The name of the holder of the lien.

 A description of the lien. For a judicial
 lien, include court and docket number.
 A description of the liened property.

 The value of the liened property.
 The sum of senior liens.
 The value of any exemption claimed.
 The amount of the lien.
 The amount of lien avoided.

3. PRIORITY CLAIMS.

   A. Administrative Claims

       1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
          by the United States Trustee.

       2. Attorney’s fees. Complete only one of the following options:

           a. In addition to the retainer of $_____________
                                              2,000.00      already paid by the Debtor, the
              amount of $_____________ in the plan. This represents the unpaid balance of the
                           2,000.00
              presumptively reasonable fee specified in L.B.R. 2016-2(c); or

           b. $_____________ per hour, with the hourly rate to be adjusted in accordance with
              the terms of the written fee agreement between the Debtor and the attorney.
              Payment of such lodestar compensation shall require a separate fee application
              with the compensation approved by the Court pursuant to L.B.R. 2016-2(b).

       3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                 Check one of the following two lines.

            ✔
           ___     None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                   reproduced.

           ___     The following administrative claims will be paid in full.

              Name of Creditor                                Estimated Total Payment




                                                7


Case 5:18-bk-03820-RNO          Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50               Desc
                                Main Document    Page 7 of 11
                                                                                        Rev. 12/01/17


      B. Priority Claims (including, but not limited to, Domestic Support Obligations other
         than those treated in § 3.C below). Check one of the following two lines.

          ___      None. If “None” is checked, the rest of § 3.B need not be completed or
                   reproduced.

          ___      Allowed unsecured claims, including domestic support obligations, entitled to
                   priority under § 1322(a) will be paid in full unless modified under § 9.

                  Name of Creditor                                  Estimated Total Payment
Internal Revenue Service                                $4,553.39



Pennsylvania Dept of Revenue                            $593.70




      C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
         U.S.C. §507(a)(1)(B). Check one of the following two lines.

           ✔
          ___      None. If “None” is checked, the rest of § 3.C need not be completed or
                   reproduced.

          ___      The allowed priority claims listed below are based on a domestic support
                   obligation that has been assigned to or is owed to a governmental unit and will be
                   paid less than the full amount of the claim. This plan provision requires that
                   payments in § 1.A. be for a term of 60 months (see 11 U.S.C. §1322(a)(4)).

                  Name of Creditor                                  Estimated Total Payment




  4. UNSECURED CLAIMS

      A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
         following two lines.

           ✔
          ___      None. If “None” is checked, the rest of § 4.A need not be completed or
                   reproduced.

          ___      To the extent that funds are available, the allowed amount of the following
                   unsecured claims, such as co-signed unsecured debts, will be paid before other,

                                                    8


 Case 5:18-bk-03820-RNO           Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                Desc
                                  Main Document    Page 8 of 11
                                                                                       Rev. 12/01/17


              unclassified, unsecured claims. The claim shall be paid interest at the rate stated
              below. If no rate is stated, the interest rate set forth in the proof of claim shall
              apply.

  Name of Creditor              Reason for Special         Estimated       Interest     Estimated
                                  Classification           Amount of        Rate          Total
                                                             Claim                      Payment




   B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
      remaining after payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

    ✔
   ___    None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

   ___    The following contracts and leases are assumed (and arrears in the allowed claim to
          be cured in the plan) or rejected:

Name of Other        Description of      Monthly Interest Estimated            Total        Assume
   Party              Contract or        Payment  Rate     Arrears              Plan       or Reject
                         Lease                                                Payment




6. VESTING OF PROPERTY OF THE ESTATE.

   Property of the estate will vest in the Debtor upon

   Check the applicable line:

   ___
    ✔ plan confirmation.

   ___ entry of discharge.
   ___ closing of case.


                                                9


Case 5:18-bk-03820-RNO          Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                Desc
                                Main Document    Page 9 of 11
                                                                                           Rev. 12/01/17



7. DISCHARGE: (Check one)

    (✔) The debtor will seek a discharge pursuant to § 1328(a).
    ( ) The debtor is not eligible for a discharge because the debtor has previously received a
        discharge described in § 1328(f).

8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
the Trustee will treat the claim as allowed, subject to objection by the Debtor.




Payments from the plan will be made by the Trustee in the following order:
Level 1: ____________________________________________________
Level 2: ____________________________________________________
Level 3: ____________________________________________________
Level 4: ____________________________________________________
Level 5: ____________________________________________________
Level 6: ____________________________________________________
Level 7: ____________________________________________________
Level 8: ____________________________________________________

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be determined by the
Trustee using the following as a guide:

Level 1: Adequate protection payments.
Level 2: Debtor’s attorney’s fees.
Level 3: Domestic Support Obligations.
Level 4: Priority claims, pro rata.
Level 5: Secured claims, pro rata.
Level 6: Specially classified unsecured claims.
Level 7: Timely filed general unsecured claims.
Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.




                                                   10


Case 5:18-bk-03820-RNO          Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                     Desc
                                Main Document   Page 10 of 11
                                                                                     Rev. 12/01/17


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)




      1/11/2019
Dated:_______________                    /s/ Jason M. Rapa, Esquire
                                         _______________________________________
                                         Attorney for Debtor


                                         /s/ David T. Schwartz
                                         _______________________________________
                                         Debtor

                                         ________________________________________
                                         Joint Debtor


By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                11


Case 5:18-bk-03820-RNO        Doc 20 Filed 01/15/19 Entered 01/15/19 08:56:50                 Desc
                              Main Document   Page 11 of 11
